Citation Nr: 0816965	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial compensable disability rating 
for bilateral hearing loss prior to November 21, 2006.

2. Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
with a noncompensable evaluation.  The veteran perfected a 
timely appeal of this determination to the Board.

In a December 2006 rating decision, the RO increased the 
veteran's disability rating from 0 percent to 10 percent, 
effective November 21, 2006.  Because a disability rating of 
10 percent does not represent the maximum rating available 
for hearing loss, and because it does not cover the entire 
period from the initial grant of service connection, the 
propriety of the initial ratings remains an issue for 
appellate review, and the Board has identified this issue as 
listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board notes that evidence in the form of VA examinations 
were associated with the claims folder after the Statement of 
the Case, and the RO did not readjudicate the veteran's 
claim.  Where the agency of original jurisdiction receives 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board, the 
agency of original jurisdiction must furnish the appellant 
and his or her representative, if any, a Supplemental 
Statement of the Case.  38 C.F.R. §§ 19.31(b), 19.37(a) 
(2006).  Furthermore, when the Board receives pertinent 
evidence that was not initially considered by the RO, 
generally the evidence must be referred to the RO for review.  
See 38 C.F.R. § 20.1304(c) (2006).  Evidence is not pertinent 
if it does not relate to or have a bearing on the issue or 
issues on appeal.  Id.  As none of the new examination 
reports received are audiology examinations, such evidence 
does not have a bearing on the issue of a disability rating 
for hearing loss, and is therefore not pertinent.


FINDINGS OF FACT

1. Prior to November 21, 2006, the veteran's hearing loss was 
no lower than an average puretone threshold hearing level of 
40 dB for the right ear and 44 dB for the left ear, and 
speech recognition ability of 92 percent in his right ear and 
84 percent in his left ear.

2. The veteran's hearing loss is no lower than an average 
puretone threshold hearing level of 50 dB for the right ear 
and 51 dB for the left ear, and speech recognition ability of 
78 percent in his right ear and 70 percent in his left ear.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for 
bilateral hearing loss prior to November 26, 2006 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2007).

2. The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a November 
2003 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran tell VA about 
any information or evidence that pertained to the claim.

VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim before it awards 
service connection, an initial disability rating, and 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VA did not provide the veteran with such 
notice.  Although VA committed procedural error in its 
failure to do so, such error is not presumed to be 
prejudicial.  Id.  Service connection for bilateral hearing 
loss has been established and an initial rating for that 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and his claim has been 
substantiated.  As such, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Id. at 119 (citing Dingess v. 
Nicholson, 19 Vet. App. 273, 491 (2006)).  Therefore, the 
purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to this matter.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.

Furthermore, the Board finds that the veteran had actual 
knowledge of the criteria to establish a higher initial 
rating.  The Board notes the February 2006 notice of 
disagreement submitted by the veteran, in which the veteran 
argued that his initial disability rating did not reflect his 
level of hearing loss disability.  Thus, the Board finds that 
an inadequate notice with respect to the criteria to 
establish an initial disability rating was harmless error by 
VA.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
examinations, and written statements from the veteran.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Initial Ratings

The veteran argues that he is entitled to an initial 
compensable disability rating for bilateral hearing loss 
prior to November 21, 2006, and an initial disability rating 
in excess of 10 percent for bilateral hearing loss.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

A. Prior to November 21, 2006

Prior to November 21, 2006, the veteran underwent VA 
audiological examinations in June 1998 and April 2003.

The VA audiological evaluation in June 1998 showed that the 
pure tone hearing threshold levels at 1000, 2000, 3000, and 
4000 hertz were respectively 25, 25, 45, and 65 on the right; 
and 25, 35, 55, and 60 on the left.  The results of that 
examination revealed an average puretone threshold hearing 
level of 40 dB for the right ear, and 44 dB for the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in his right ear and 84 percent in his left ear.

Application of table VI to these scores results in Roman 
numeral designations of I for the right ear and II for the 
left ear.  This combination, when applied to table VII, 
results in a 0 percent evaluation for hearing impairment 
under Diagnostic Code 6100.

The VA audiological evaluation in April 2003 showed that the 
pure tone hearing threshold levels at 1000, 2000, 3000, and 
4000 hertz were respectively 30, 35, 40, and 50 on the right; 
and 35, 35, 45, and 50 on the left.  The results of that 
examination revealed an average puretone threshold hearing 
level of 39 dB for the right ear, and 41 dB for the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in his right ear and 90 percent in his left ear.

Application of table VI to these scores results in Roman 
numeral designations of I for the right ear and II for the 
left ear.  This combination, when applied to table VII, 
results in a 0 percent evaluation for hearing impairment 
under Diagnostic Code 6100.

Thus, an evaluation in excess of 0 percent for bilateral 
hearing loss prior to November 21, 2006 is not warranted.

B. Beginning November 21, 2006

The veteran was provided a VA audiological evaluation on 
November 21, 2006, which showed that the pure tone hearing 
threshold levels at 1000, 2000, 3000, and 4000 hertz were 
respectively 35, 40, 55, and 70 on the right; and 35, 45, 60, 
and 65 on the left.  The results of that examination revealed 
an average puretone threshold hearing level of 50 dB for the 
right ear, and 51 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 78 percent in his 
right ear and 70 percent in his left ear.

Application of table VI to these scores results in Roman 
numeral designations of IV for the right ear and V for the 
left ear.  This combination, when applied to table VII, 
results in a 10 percent evaluation for hearing impairment 
under Diagnostic Code 6100.

Thus, an evaluation in excess of 10 percent for bilateral 
hearing loss is not warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than his evaluations 
reflect.  The veteran's lay assertions of decreased hearing, 
however, are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).








ORDER

1. Entitlement to an initial compensable disability rating 
for bilateral hearing loss prior to November 21, 2006 is 
denied.

2. Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


